Citation Nr: 1826265	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure and service-connected type II diabetes mellitus (DMII).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968, with service in the Republic of Vietnam.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016 and September 2017, this appeal was remanded for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hypertension was caused service-connected DMII.


CONCLUSION OF LAW

Hypertension is proximately due to service-connected diabetes mellitus.  38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his hypertension is due to his service-connected DMII.  

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's VA treatment records from December 2000 to June 2016 show diagnosis and treatment for hypertension.  Notably, in December 2000, a VA treatment record provided the diagnosis of essential hypertension. 

In April 2009, the Veteran's treating VA physician noted that DMII could be a cause for the Veteran's hypertension.  

In an August 2009 letter from a private treating physician, Dr. C.J.H. wrote that the Veteran had been her patient since 1983, and she treated him for DMII.  She wrote that in February 2001, she prescribed and he began to take Zestril/Prinivil for renoprotection benefits of long-term DMII.  

In a July 2011 VA treatment note, the Veteran was diagnosed with acute renal failure and in August 2011, with chronic kidney disease stage I.  The Veteran was found to be dehydrated and told to change his prescription routine.  

The Veteran's representative included medical treatises attesting to a pathological correlation between DMII and hypertension, in his October 2016 brief.

Based on this evidence, the Board finds that the evidence is in equipoise that his hypertension is secondary to his service-connected DMII.  Service connection is warranted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).  

The Board finds the June 2008 and January 2017 VA examiners' opinions, including the November 2017 addendum opinion, to be far more probative and credible than the August 2009 medical articles, April 2009 VA treatment note, and the November 2017 letter from Dr. G.P.  The more probative evidence establishes that the Veteran's hypertension was not caused or aggravated by his service-connected DMII.



ORDER

Service connection for hypertension, as secondary to service-connected type II diabetes mellitus, is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


